 


114 HRES 370 EH: Providing for consideration of the bill (H.R. 3009) to amend section 241(i) of the Immigration and Nationality Act to deny assistance under such section to a State or political subdivision of a State that prohibits its officials from taking certain actions with respect to immigration.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 370 
In the House of Representatives, U. S.,

July 23, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3009) to amend section 241(i) of the Immigration and Nationality Act to deny assistance under such section to a State or political subdivision of a State that prohibits its officials from taking certain actions with respect to immigration. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3009) to amend section 241(i) of the Immigration and Nationality Act to deny assistance under such section to a State or political subdivision of a State that prohibits its officials from taking certain actions with respect to immigration. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.   Karen L. Haas,Clerk. 